Citation Nr: 1302716	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis of the back and legs with radiating pain, to include as due to service-connected residuals of penetrating fragment wounds and service-connected traumatic pericarditis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to September 1968, to include combat duty in Vietnam.  He was awarded a Purple Heart for his service.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claims file was subsequently transferred to the RO in Houston, Texas.  The claim was previously remanded in November 2010 and March 2012 for evidentiary development.  The Board finds there has not been substantial compliance with the prior remand.  

The Veteran appeared at a Videoconference hearing in October 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, several documents in the file show the Veteran is either receiving or has applied for Social Security Administration disability benefits (see April 2007 statement, August 2009 VA examination report and a September 2006 request from SSA to Dr. O.).  On remand, all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

The Board finds there has not been substantial compliance with the March 2012 Board remand because the three past examination reports in the file show an opinion with rationale but cite to inaccurate facts.  The August 2009 VA examination report states that the service treatment records showed no treatment for a low back disorder in the service and states that the first note of any back disorder was in 2002, which was many years after the release from active duty.  This is not correct.  The December 2010 VA examination report essentially repeats this statement, as does the March 2012 VA examination report.  The March 2012 report also states there are "limited service records," that there were no complaints of a back or leg disorder in service, and that no entrance or exit physicals were available.  These statements are incorrect.  

The United States Court of Appeals for Veterans Claims has stated: "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  As the last examination report is not accurate, the Board finds there has not been substantial compliance with the last Board remand which directed that the examiner should note the complaints of back pain before 2002.  

The Board will provide a summary of the Veteran's claim.  The service treatment records show the Veteran complained of back pain several times in service before he was injured in a rocket attack.  In May 1967 and in February 1968, the Veteran complained of back pain; the February 1968 record states it was severe pain with radiation.  The Veteran had been doing a lot of lifting and had muscle spasms.  The impression was low back strain.  Later that month the Veteran was seen again; his back pain improved and the impression was back pain of musculoskeletal origin.  

In March 1968, the Veteran was injured in a rocket attack.  While he was still on active duty, records show he was treated at the former Wadsworth VA hospital.  An April 1968 history and physical examination showed he received shrapnel injuries to the arm, chest, stomach, and had a tooth knocked out.  The records states: "Post op course: pt 'couldn't walk' for two days."  No injuries other than the combat wounds were noted.  He had no musculoskeletal aches, weakness, muscle, joint pain or bone pain.  It was noted his spine was straight and cranial nerves and deep tendon reflexes were intact.  He was later transferred to Ft. Ord Army Hospital with minimal chest pain.  A June 1968 profile shows he had a "T3" under "P" (for physical capacity or stamina) due to post-recurrent traumatic pericarditis.  

At the separation examination in September 1968, a report of medical examination noted scars on the abdomen and "left side."  He also had suffered a severed part of the fourth finger on the left hand prior to the rocket attack.  The history noted multiple wounds in Vietnam.  On the report of medical history, he complained of swollen or painful joints and recurrent back pain.  

Months later, in December 1968, a VA X-ray of the lumbar spine showed normal alignment, no significant abnormalities, no arthritis, and no degenerative disc disease.  There was a row of metallic sutures in the midline representing previous surgery.  A VA examination report from the same month showed that no service treatment records were reviewed.  The Veteran complained of pain in the legs.  This report mostly described his finger amputation.  There were no scars on the Veteran's back.  The Veteran told the examiner the medical officers told him he had small metal pieces in his left thigh and back.  As a result, he was given X-rays.  A chest X-ray showed that there was a foreign body 1 by 1/2 centimeter just below the left diaphragm.  (This foreign body is routinely mentioned on diagnostic tests over the years and into the present time.)  

The evidence shows that the Veteran did report back pain to providers, including to VA, over the years and prior to 2002.  A January 1974 VA record shows the Veteran stated, "The metal in my back really pulls when I try to run or walk a long distance also."  In June 1986, a VA review of systems showed that back, arthritis or musculoskeletal pain was reported as abnormal.  In April 1994 at a VA examination, the Veteran complained of various pains in body due to combat trauma.  The Veteran complained left side pain and back pain when sitting or standing for a long time.  At a September 2000 appointment, the Veteran complained of low back pain which he claimed was due to his shrapnel wounds.  

The Board also found evidence of intervening events that may have impacted the back and legs since service.  An August 1994 police report in the file states that the Veteran was attacked and robbed while driving his cab.  He was hit numerous times to the body and face.  The report noted he was going to seek his own medical care for possible injuries.  In his April 1995 statement regarding a total disability rating for individual unemployability (TDIU) claim, the Veteran said that after service he was twice injured in the back.  He said in 1980 he injured his back while lifting a five hundred pound dryer out of a basement.  In 1981, he sustained another back injury, this one more intense.  Since 1991, he worked as a cab driver but went part time due to the physical demand and stress.  He also mentioned being mugged in 1994 (see police report).  Finally, an October 2002 VA physician's assistant record showed the Veteran reported having an accident two weeks prior driving a truck and current low back pain.  A physical examination showed no gross deformity, with tender right paraspinal muscles.  The assessment was low back pain.  

For all the complaints of low back pain, the record also contains normal and negative objective findings over the years.  A November 1994 VA general medical examination noted that the shrapnel wound scar was well-healed and the rest of the examination was negative.  In September 1997, the Veteran saw Dr. R. and a review of systems for back showed no deformities of spine, tenderness or muscle spasm.  At the June 2003 VA Agent Orange examination, the Veteran complained of joint pain and stiffness.  He reported "explosive wounds" in service, including his shrapnel wounds and a concussion.  A lumbar back examination was totally normal.  A June 2006 VA internal medicine examination showed posture and gait were normal.  There was no exit wound or sign of bone, joint, tendon or nerve damage.  A neurological examination was also normal.  An August 2008 VA primary care assessment found no true radiculopathy.  

Abnormal findings, however, for the back and legs were present by the late 1990s; in June 1998, a VA X-ray showed mild facet arthrosis at L5-S1, otherwise negative.  In October 2000, a VA X-ray showed thoracic scoliosis noted on a chest X-ray.  A September 2002 spine X-ray showed no evidence of significant degenerative or acute spine osseous disease.  In October 2002, a VA orthopedic record showed the Veteran complained of knee pain aggravated by prolonged walking and squatting, accompanied by back pain.  Pain radiated from the right knee to the back.  He was noted to have mild scoliosis.  X-rays showed very mild degenerative joint disease.  The assessment was back and knee pain of uncertain etiology without sciatica, aggravated by hip motions.  In May 2006, a MRI showed L5-S1 disk degenerative joint disease, disk bulging without foraminal or central stenosis.  

Regarding the legs, a March 2009 VA examination report for service-connected diabetes mellitus showed a diagnosis of peripheral neuropathy of bilateral lower extremities; the Veteran is now service-connected for that peripheral neuropathy.  A September 2010 record from Dr. B. noted symptoms of radiculopathy and spinal stenosis.  

Several clearly explained opinions are needed in this case-(1) whether it is at least as likely as not that a back and leg disability was incurred or aggravated in service (direct service connection) and (2) whether it is at least as likely as not that a back and leg disability was incurred or aggravated as result of the service-connected residuals penetrating fragment wounds and service-connected traumatic pericarditis (secondary service connection and aggravation).  

The Board requests the examiner to cite to only accurate facts based on evidence in the file.  The Veteran is competent to report that he fell on his back in combat and such a statement is corroborated by the service treatment records.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.159(a)(2) (2012).  To the extent that the past examination reports insinuated there was no continuity of symptoms, the Board finds they are not accurate.  As explained above, there have been intermittent reports of back pain since service.  The examiner should acknowledge this fact, come to a conclusion on the issue of etiology and then explain the opinion given (whether it changes or not).  As it is, when the examiner cites to inaccurate facts and gives an opinion, the opinion is inadequate.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  First, request SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be placed in the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

2.  Next, associate all recent VA treatment records with the file.  

3.  After the above development has been completed, send the claims file to a new VA examiner for an opinion.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should reference the information summarized above regarding the Veteran's claim, including that there has been intermittent reports of back pain since service (before 2002).  

For each pertinent back or leg disability found, the examiner should indicate:
* whether it is at least as likely as not that a back and leg disability were incurred or aggravated in service;
* whether it is at least as likely as not that a back and leg disability were incurred or aggravated as result of the service-connected residuals penetrating fragment wounds and/or service-connected traumatic pericarditis; and 
* if a back and leg disability is aggravated by service-connected residuals penetrating fragment wounds and/or service-connected traumatic pericarditis, identify the baseline level of severity of the back and leg disability and the permanent, measurable increase in its severity that is attributable to the service-connected residuals penetrating fragment wounds and/or service-connected traumatic pericarditis.  

The reasons for each opinion should be given and must be supported by accurate facts in the file.  

4.  Re-adjudicate the claim.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

